     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 1 of 16




 1 Margaret A. McLetchie, Nevada Bar No. 10931
   Alina M. Shell, Nevada Bar No. 11711
 2 MCLETCHIE LAW
 3 701 East Bridger Ave., Suite 520
   Las Vegas, NV 89101
 4 Telephone: (702) 728-5300
   Facsimile: (702) 425-8220
 5 Email: maggie@nvlitigation.com
 6
   Jennifer L. Braster, Nevada Bar No. 9982
 7 NAYLOR & BRASTER
   1050 Indigo Drive, Suite 200
 8
   Las Vegas, NV 89145
 9 Telephone: (702) 420-7000
   Facsimile: (702) 420-7001
10 Email: jbraster@nblawnv.com
11
     Counsel for Plaintiff, Gary Miller
12
                                  UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA
14
     GARY MILLER, an individual,
15
                     Plaintiff,                     Case. No.: 2:19-cv-00601-JAD-CWH
16           vs.
17                                                  PROPOSED STIPULATED
                                                    PROTECTIVE ORDER
18   NYE COUNTY, Nevada, a political
     subdivision of the State of Nevada and doing
19   business as the Nye County Sheriff’s Office
20   and Nye County Animal Control; and
     DEPUTY JOHN TOLLE, individually and in
21   his official capacity as a Nye County Police
     Officer;
22
23                   Defendants.

24
              Plaintiff Gary Miller and Defendants Nye County and Deputy John Tolle, by their
25
     respective counsel, having agreed to the following and for good cause under Rule 26(c)(1)
26
     of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED as follows:
27
     ///
28
     ///


                                                1
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 2 of 16




 1            1.     PURPOSES AND LIMITATIONS.
 2            Disclosure and discovery activity in this action may involve production of
 3 confidential, proprietary, or private information for which special protection from public
 4 disclosure may be warranted under Rule 26(c)(1) of the Federal Rules of Civil Procedure.
 5 The parties acknowledge that this Order does not confer blanket protections on all disclosures
 6 or responses to discovery and that the protection it affords extends to only the limited
 7 information or items that are entitled under law to treatment as confidential.
 8            2.     SCOPE.
 9            All documents produced in the course of discovery, all responses to discovery
10 requests, and all deposition testimony and exhibits and any other materials which may be
11 subject to discovery (hereinafter collectively “Discovery Material”) shall be subject to this
12 stipulated protective order concerning confidential information as set forth below. Any party,
13 or any third party who produces documents in this litigation, may designate documents as
14 Confidential but only after review of the documents by an attorney who has, in good faith,
15 determined that the documents contain “Confidential Information,” as defined below, and
16 pursuant to the procedure set forth below.
17            3.     CONFIDENTIAL INFORMATION.
18            “Confidential Information” shall mean information meriting special protection
19 under the Federal Rules of Civil Procedure and applicable case law. Confidential Information
20 does not include information that (a) is in the public domain at the time of disclosure; (b)
21 becomes part of the public domain through no fault of the Receiving Party; (c) the Receiving
22 Party can show was in its rightful and lawful possession at the time of disclosure; or (d) the
23 Receiving Party lawfully receives from a Non-party later without restriction as to disclosure.
24            4.     OTHER DEFINITIONS.
25            Party: any party to this action, including all of its officers, directors, agents, and
26 attorney(s) of record for a Party in this action (including their associates, paralegals, and
27 support/clerical staff).
28


                                                   2
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 3 of 16




 1            Non-party: any individual, corporation, association, or natural person or entity
 2 other than a party.
 3            Protected Material: any Discovery Material containing Confidential Information
 4 that is designated by a Party or Non-party as “CONFIDENTIAL,” unless the Receiving
 5 Party challenges the confidentiality designation and (a) the Court decides such material is
 6 not entitled to protection as confidential; (b) the Designating Party fails to apply the Court
 7 for an order designating the material confidential within the time period specified below; or
 8 (c) the Designating Party withdraws its confidentiality designation in writing.
 9            Producing Party: a Party or Non-party that produces Discovery Material in this
10 action.
11            Receiving Party: a Party that receives Discovery Material from a Producing Party.
12            Designating Party: a Party or Non-party that designates Discovery Material as
13 “CONFIDENTIAL.” The Party or Non-party designating information or items as Protected
14 Material bears the burden of establishing good cause for the confidentiality of all such items.
15            Challenging Party: a party that elects to initiate a challenge to a Designating Party’s
16 confidentiality designation.
17            Confidentiality Log: a Confidentiality Log must accompany any production of
18 documents designated as “CONFIDENTIAL” that includes the Bates numbers of the
19 documents designated (or the portions thereof) as “Confidential” and the basis for doing so.
20 Each Producing Party shall keep this log cumulatively and re-produce it every time they
21 designate something as “CONFIDENTIAL” so that it is a cumulative record of what the
22 party has marked “CONFIDENTIAL.”
23            5.     FORM AND TIMING OF DESIGNATION.
24            Protected Material shall be so designated by the Producing Party by placing or
25 affixing the word “CONFIDENTIAL” on the document in a manner which will not interfere
26 with the legibility of the document and which will permit complete removal of the
27 “Confidential” designation. A Confidentiality Log must accompany any production of
28 Protected Material that includes the Bates numbers of the documents designated (or portions


                                                   3
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 4 of 16




 1 thereof) as “CONFIDENTIAL” and the basis for doing so. Documents shall be designated
 2 “Confidential” prior to, or contemporaneously with, the production or disclosure of the
 3 documents. The designation of documents as “CONFIDENTIAL” shall be accompanied with
 4 a Confidentiality Log in the form included at Exhibit A.
 5            A Designating Party must exercise restraint and make good faith efforts to limit
 6 CONFIDENTIAL designations to specific materials that qualify for protection under the
 7 appropriate standard. Further, a Designating Party must use good faith efforts to designate
 8 for protection only those parts of material, documents, items, or communications that
 9 qualify—so that other portions of the materials, documents, items, or communications for
10 which protection is not warranted are not swept unjustifiably within the ambit of this Order.
11 If only a portion or portions of materials on a page or within a document merit protection, a
12 Producing Party must so indicate by making appropriate markings in the margins but not
13 over text. The accompanying log should clearly explain which portion is designated as
14 CONFIDENTIAL.
15            A Producing Party that makes original documents or materials available for
16 inspection need not designate them for protection until after the inspecting Party has
17 indicated which material it would like copied and produced. During the inspection and before
18 the designation, all of the material made available for inspection shall be deemed
19 “Confidential.” After the inspecting Party has identified the documents it wants copied and
20 produced, the Producing Party must determine which documents, or portions thereof, qualify
21 for protection under this Order, and, before producing the specified documents, the
22 Producing Party must affix the appropriate legend on each page that contains Protected
23 Material. If only a portion or portions of the material on a page qualifies for protection, the
24 Producing Party also must clearly identify the protected portion(s) (e.g., by making
25 appropriated markings in the margins or by redacting protected portions).
26            Portions of depositions shall be designated CONFIDENTIAL when the deposition
27 is taken or within fourteen (14) business days after receipt of the transcript, if feasible. Such
28 designation shall be specific as to the portions to be protected and, if made by a Party, shall


                                                    4
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 5 of 16




 1 be accompanied with a certification and log on the form, attached as Exhibit A. A
 2 Designating Party must exercise restraint and make good faith efforts to limit
 3 “CONFIDENTIAL” designations to specific materials that qualify for protection under the
 4 appropriate standards.
 5            Inadvertent or unintentional production of Protected Material without prior
 6 designation as “Confidential” shall not be deemed a waiver, in whole or in part, of the right
 7 to designate documents as Protected Material as otherwise allowed by this Order. Further,
 8 a Party may assert that disclosures or discovery material produced by another Party
 9 constitute Protected Material by informing the opposing Party by following the procedures
10 set forth herein for a Designated Party.
11            6.      PROTECTION OF PROTECTED MATERIAL.
12            a. General Protections. Protected Material shall not be used or disclosed by the
13 parties or counsel for the parties or any other persons identified below (¶ 6.b.) for any
14 purposes whatsoever other than preparing for and conducting litigation in the above-entitled
15 action (including any appeal).
16            b. Qualified Receiving Parties and Limited Third-Party Disclosures. Protected
17 Material shall be held in confidence by each qualified Receiving Party to whom it is
18 disclosed, shall be used only for purposes of this action, and shall not be disclosed to any
19 person who is not a qualified recipient. All Protected Material shall be carefully maintained
20 so as to preclude access by persons who are not qualified Receiving Parties.
21            Subject to these requirements, in addition to Parties and the Court, the following
22 categories of persons may be allowed to review Protected Material pursuant to this Order
23 after executing an acknowledgment (in the form set forth at Exhibit A hereto), that he or she
24 has read and understands the terms of this Order and is bound by it:
25                 (1) Any officers, directors, or designated employees of a Party deemed
26                    necessary by counsel of record in this action to aid in the prosecution,
27                    defense, or settlement of this action;
28


                                                   5
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 6 of 16




 1                (2) Professional outside vendors for attorneys of record (such as copying
 2                    services and translators and interpreters),
 3                (3) Court reporters, deposition notaries and staff;
 4                (4) The author of any document designated as CONFIDENTIAL or the
 5                    original source of Confidential Information contained therein;
 6                (5) Persons other than legal counsel who have been retained or specially
 7                    employed by a party as an expert witness for purposes of this lawsuit or to
 8                    perform investigative work or fact research;
 9                (6) Deponents during the course of their depositions;
10                (7) Counsel for issuers of insurance policies under which any issuer may be
11                    liable to satisfy part or all of a judgment that may be entered in these
12                    proceedings or indemnify or reimburse payments or costs associated with
13                    these proceedings;
14                (8) Any private mediator or arbitrator appointed by the Court or selected by
15                    mutual agreement of the parties and the mediator or arbitrator’s secretarial
16                    and clerical personnel;
17                (9) Any other person as to whom the Producing Party has consented to
18                    disclosure in advance and in writing, on notice to each Party hereto.
19            c. Control of Documents. Counsel for Parties shall take reasonable efforts to
20 prevent unauthorized disclosure of Protected Material pursuant to the terms of this Order.
21 No copies of Protected Material shall be made except by or on behalf of attorneys of record,
22 in-house counsel, or the parties in this action.
23            d. Copies. Any person making copies of Protected Material shall maintain all
24 copies within their possession or the possession of those entitled to access such information
25 under the Protective Order. All copies shall be immediately affixed with the designation
26 “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall
27 be afforded the full protection of this Order.
28   ///


                                                    6
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 7 of 16




 1            7.      UNAUTHORIZED DISCLOSURE.
 2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this Stipulated
 4 Protective Order, the Receiving Party must immediately (a) notify in writing the
 5 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6 copies of the Protected Material, (c) inform the person or persons to whom unauthorized
 7 disclosures were made of all the terms of this Order, and (d) request such person or persons
 8 to execute the “Acknowledgment and Agreement to Be Bound by Stipulated Protective
 9 Order” (Exhibit b).
10            8.      FILING PROTECTED MATERIAL
11            The Parties shall follow Rule 10-5 of the Local Rules of Practice for the U.S.
12 District Court of Nevada and must file documents under seal under the Court’s electronic
13 filing procedures. Subject to the Federal Rules of Evidence, Protected Material may be filed
14 with the Court or offered in evidence or hearing or trial of this case. This Order does not
15 seal court records in this case or apply to disclosure of Protected Material at trial. Further,
16 the parties understand that documents may be filed under seal only with the permission of
17 the Court after proper motion.
18            Further, the fact that documents have been designated as “CONFIDENTIAL” shall
19 not be admissible evidence that the documents in fact contain information entitled to
20 protection from disclosure under the law.
21            Further, the Parties recognize the presumption of public access inherent in judicial
22 records and that a Protective Order does not establish that documents meet the standard for
23 sealing set forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of
24 Nevada and the Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447
25 F.3d 1172 (9th Cir. 2006), and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
26 1097 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38
27 (2016). When a motion to seal is related to the merits of the case, a “party seeking to seal a
28 judicial record then bears the burden of overcoming this strong presumption by meeting the


                                                   7
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 8 of 16




 1 ‘compelling reasons’ standard.” Kamakana, 447 F.3d at 1178. But when motion to seal is
 2 unrelated to the merits of the case, a party may overcome this presumption by meeting a less
 3 exacting “good cause standard.” Chrysler Group, 809 F.3d at 1097. To establish good cause,
 4 a party must show specific prejudice or harm—such as protecting a party from annoyance,
 5 embarrassment, oppression, or undue burden or expense—will result if the motion to seal is
 6 denied. Id. (quoting Fed. R. Civ. P. 26(c)). Further, the Court should make an independent
 7 determination regarding whether documents merits sealed status, and thus expressly
 8 reserves the right to do. Kamakana 447 F.3d at 1186-87.
 9            In recognition of this legal standard, and the fact that the party filing Protected
10 Material may not be the party that designated it confidential (and thus, may not believe good
11 cause exists for sealing), the Parties suggest that the procedure set forth below is followed if
12 the sole ground for a motion to seal is that the opposing party (or non-party) has designated
13 a document as subject to protection pursuant to this Stipulated Protective Order: the Party
14 filing such Protected Materials may assert in the accompanying motion any reasons why the
15 Protected Materials should not, in fact, be kept under seal and the Designating Party, who
16 must be properly noticed, may likewise file a response asserting its position that the Protected
17 Material merits protection under Rule 26(c) of the Federal Rules of Civil Procedure and
18 attaching a declaration supporting the assertion that the designated material meets the
19 applicable standard. In such instances, absent extraordinary circumstances making prior
20 consultation impractical or inappropriate, the Party seeking to submit the Protected Materials
21 to the Court shall first consult with counsel for the Designating Party.
22            If the sole ground for a motion to seal is that the opposing party (or non-party) has
23 designated a document as subject to protection pursuant to this Stipulated Protective Order,if
24 feasible, the movant must notify the opposing party (or non-party) at least seven days prior
25 to filing the designated document. The Designating Party must then make a good faith
26 determination if the relevant standard for sealing is met. To the extent the Designating Party
27 does not believe the relevant standard for sealing can be met, it shall indicate that the
28 document may be filed publicly no later than four days after receiving notice of the intended


                                                   8
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 9 of 16




 1 filing. To the extent the Designating Party believes the relevant standard for sealing can be
 2 met, it shall provide a declaration supporting that assertion no later than four days after
 3 receiving notice of the intended filing. The filing party shall then attach that declaration to
 4 its motion to seal the designated material. If the Designating Party fails to provide such a
 5 declaration in support of the motion to seal, the filing party shall then file a motion to seal so
 6 indicating and the Court may order the document filed in the public record. If there
 7 insufficient time to follow the process set forth above, the Party filing such Protected
 8 Materials may assert in the accompanying motion any reasons why the Protected Materials
 9 should not, in fact, be kept under seal and the Designating Party, who must be properly
10 noticed, may likewise file a response asserting its position that the Protected Material merits
11 protection under Rule 26(c) of the Federal Rules of Civil Procedure and attaching a
12 declaration supporting the assertion that the designated material meets the standard set forth
13 in case law.
14             9.     CHALLENGES TO PROTECTED MATERIAL.
15             Any designation of Protected Material is subject to challenge. The following
16 procedures shall apply to any such challenge:
17             a. Burden. The burden of proving the necessity of a “CONFIDENTIAL”
18 designation remains with the party asserting confidentiality.
19             b. Notice; Opportunity to Challenge. A party who contends that Protected
20 Material is not entitled to confidential treatment shall give written notice to the party who
21 affixed the “CONFIDENTIAL” designation of the specific basis for the challenge. The party
22 who so designated the documents shall have ten (10) days from service of the written notice
23 to determine if the dispute can be resolved without judicial intervention and, if not, to move
24 for an Order confirming the “CONFIDENTIAL” designation, and the status as Protected
25 Material.
26             c. Treatment as Protected Material until Order or Withdrawal.
27 Notwithstanding any challenge to the designation of documents as such, all material
28 previously designated “CONFIDENTIAL” shall continue to be treated as Protected Material


                                                    9
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 10 of 16




 1 subject to the full protections of this Order until one of the following occurs: (1) the Party
 2 who claims that the documents are Protected Material withdraws such designation in
 3 writing; (2) the Party who claims that the documents are confidential fails to move timely
 4 for an Order designating the documents as confidential as set forth in paragraph 9.b. above;
 5 or (3) the Court rules that the documents are not Protected Material and/or should no longer
 6 be designated as “CONFIDENTIAL.”
 7            d. No Waiver. Challenges to the confidentiality of documents may be made at any
 8 time and are not waived by the failure to raise the challenge at the time of initial disclosure
 9 or designation.
10            10.     DURATION; CONCLUSION OF LITIGATION.
11            All provisions of this Order restricting the use of Protected Material shall continue
12 to be binding after the conclusion of the litigation unless otherwise agreed or ordered.
13 However, the dismissal of this action will terminate the jurisdiction of this Court, including
14 over this Order.
15            Within thirty (30) days of the final termination of in the above-entitled action,
16 which would be either a final judgment on all claims or stipulation and order for dismissal
17 with prejudice, all documents and information designated as CONFIDENTIAL by a
18 Designating Party and which has not been challenged, including any copies, or documents
19 containing information taken therefrom, shall be returned to the Designating Party. In the
20 alternative, within thirty (30) days of the final termination of this case, which would be either
21 a final judgment on all claims or stipulation and order for dismissal with prejudice, all such
22 documents, including copies, may be shredded or disposed of in a manner to ensure the
23 destruction thereof and a declaration certifying such destruction or disposal provided to the
24 Designating Party. To the extent a party has designated portions of a deposition transcript as
25 CONFIDENTIAL, the non-designating party is under no obligation or duty to shred or
26 dispose of the deposition transcript, however, the CONFIDENTIAL designation will remain.
27 / / /
28 / / /


                                                   10
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 11 of 16




 1
              11.    PROTECTED MATERIAL SUBPOENAED                             OR     ORDERED
 2
                     PRODUCED IN OTHER LITIGATION.
 3            If a Party is served with a subpoena or an order issued in other litigation that would
 4 compel disclosure of Protected Material designated by another Party or Non-party, the Party
 5 must so notify the Designating Party, in writing (by e-mail or fax, if possible) within three
 6 (3) court days after receiving the subpoena or order. Such notification must include a copy
 7 of the subpoena or court order.
 8            12.    ORDER SUBJECT TO MODIFICATION.
 9            This Order shall be subject to modification on motion of any Party or any other
10 person who may show an adequate interest in the above-entitled action to intervene for
11 purposes of addressing the scope and terms of this Order. The Order shall not, however, be
12 modified until the Parties shall have been given notice and an opportunity to be heard on the
13 proposed modification.
14            13.    NO JUDICIAL DETERMINATION.
15            This Order is entered based on the representations and agreements of the Parties
16 and for the purpose of facilitating discovery. Nothing herein shall be construed or presented
17 as a judicial determination that any specific document or item of information designated as
18 CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal Rules
19 of Civil Procedure or otherwise until such time as a document-specific ruling shall have been
20 made.
21            14.    MISCELLANEOUS.
22            a. Public Health and Safety. Nothing in this Order is intended to prevent any Party
23 from raising with the Court any concern that the non-disclosure of certain Protected Material
24 may have a possible adverse effect upon the general public health or safety, or the
25 administration or operation of government or public office.
26          b. Right to Further Relief. Nothing is this Order abridges the right of any person
27 to seek its modification by the Court in the future.
28


                                                  11
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 12 of 16




 1           c. Right to Assert Other Objections. By stipulating to the entry of this Order, no
 2 Party waives any right it otherwise would have to object to disclosing or producing any
 3 information or item on any ground not addressed in this Order. Similarly, no Party waives
 4 any right to object on any ground to use in evidence of any of the material covered by this
 5 Protective Order.
 6 ///
 7 ///
 8 ///
 9 ///
10 / / /
11 / / /
12 / / /
13 / / /
14 / / /
15 / / /
16 / / /
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /


                                                12
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 13 of 16




 1            15.    PERSONS BOUND UPON ENTRY OF ORDER.
 2            This Order shall take effect when entered and shall be immediately binding upon
 3 the Parties (as defined herein).
 4
 5            IT IS SO STIPULATED.
 6
 7 DATED this the 10th day of July, 2019.          DATED this the 10th day of July, 2019.
 8 NYE COUNTY & JOHN TOLLE                         MCLETCHIE LAW
 9
10
   /s/ James A. Beckstrom, Esq.        .           /s/ Margaret A. McLetchie        .
11 Marquis Aurbach Coffing                         Margaret A. McLetchie, NBN 10931
12 Craig R. Anderson, Esq., NBN 6882               Alina M. Shell, NBN 11711
   James A. Beckstrom, Esq., NVN 14032             701 East Bridger Ave., Suite 520
13 10001 Park Run Drive                            Las Vegas, NV 89101
   Las Vegas, Nevada 89145
14                                                 NAYLOR & BRASTER
15 Attorneys for Defendants Nye County             Jennifer L. Braster, NBN 9982
   & Deputy John Tolle                             1050 Indigo Drive, Suite 200
16                                                 Las Vegas, NV 89145
17                                                 Attorneys for Plaintiff, Gary Miller
18
19
                                             ORDER
20
21                                                Jul 12, 2019
                                      IT IS SO ORDERED.

22                                    Dated this _____ day of ______________________, 2019.

23                                                       _______________________________
24                                                       U.S. DISTRICT COURT JUDGE

25
26
27
28


                                                 13
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 14 of 16



                                  EXHIBIT A
 1
                 [Name]’s LOG OF CONFIDENTIAL DESIGNATIONS
 2
 3               Bates No.
      Date of    or Other     Specific Description of    Authority/Basis for
 4    Production Identifier   Documents or Information   Designation
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          14
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 15 of 16



                                            EXHIBIT B
 1
 2                      ACKNOWLEDGMENT OF UNDERSTANDING
                            AND AGREEMENT TO BE BOUND
 3
 4                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 5
 6   GARY MILLER, an individual,
                                                          Case. No.: 2:19-cv-00601-JAD-CWH
 7                   Plaintiff,
 8           vs.                                          ACKNOWLEDGMENT OF
                                                          UNDERSTANDING AND
 9                                                        AGREEMENT TO BE BOUND
     NYE COUNTY, Nevada, a political subdivision
10   of the State of Nevada and doing business as the
11   Nye County Sheriff’s Office and Nye County
     Animal Control; and DEPUTY JOHN TOLLE,
12   individually and in his official capacity as a Nye
     County Police Officer;
13
14           Defendants.

15            The undersigned hereby acknowledges that he or she has read the Confidentiality

16 Order dated ________________, 2019, in the above-captioned action, understands the terms
17 thereof, and agrees to be bound by such terms. The undersigned submits to the jurisdiction
18 of the United States District Court for the District of Nevada relating to the Confidentiality
19 Order during the pendency of the above-entitled action and understands that the terms of
20 said Order obligate him/her to use discovery materials designated CONFIDENTIAL solely
21 for the purposes of the above-captioned action, and not to disclose any such Protected
22 Material to any person, firm, entity, or concern.
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /


                                                  15
     Case 2:19-cv-00601-JAD-CWH Document 10 Filed 07/10/19 Page 16 of 16




 1           The undersigned acknowledges that violation of the Stipulated Confidentiality
 2 Order may result in penalties for contempt of court.
 3
             Name:
 4           Job Title:
             Employer:
 5           Business Address:
 6
 7
 8
 9 Date                                           Signature

10
11
12
13
14
15
16
                                   Margaret A. McLetchie, Nevada Bar No. 10931
17                                 Alina M. Shell, Nevada Bar No. 11711
                                   MCLETCHIE LAW
18
                                   701 East Bridger Ave., Suite 520
19                                 Las Vegas, NV 89101
                                   Telephone: (702) 728-5300
20                                 Facsimile: (702) 425-8220
                                   Email: maggie@nvlitigation.com
21
22                                 Jennifer L. Braster, Nevada Bar No. 9982
                                   NAYLOR & BRASTER
23                                 1050 Indigo Drive, Suite 200
                                   Las Vegas, NV 89145
24
                                   Telephone: (702) 420-7000
25                                 Facsimile: (702) 420-7001
                                   Email: jbraster@nblawnv.com
26
27                                 Counsel for Plaintiff, Gary Miller

28


                                                16
